Citation Nr: 1525525	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-21 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right wrist strain/sprain.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left wrist strain/sprain.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The case is now under the jurisdiction of the Wilmington, Delaware RO.  In pertinent part, the May 2008 rating decision granted entitlement to service connection for right wrist sprain/strain effective November 1, 2007 and granted service connection for left wrist sprain/strain effective November 1, 2007, and assigned a noncompensable initial rating for each.

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In a November 2013 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a higher initial evaluation of 10 percent for residuals of right wrist strain/sprain, effective November 1, 2007 and assigned a higher initial evaluation of 10 percent for residuals of left wrist strain/sprain, effective November 1, 2007.  The issues on appeal have been characterized to reflect the assigned initial evaluations.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, it is an appeal for the maximum benefit allowable by law or regulation).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate evaluation for a disability and is part of the claim for an increased evaluation.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected disabilities on appeal render him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board remanded the Veteran's case for additional development.  Specifically, the Board stated that the evidence indicated that the Veteran experienced left and right wrist/hand vascular and/or neurological symptoms, including a possible diagnosis of Raynaud's syndrome.  The Board explained that it was unclear as to whether there were vascular and/or neurological components of the Veteran's service-connected residuals of the right and left wrist sprain/strain.  A VA examination was ordered to determine whether it was "at least as likely as not" that any neurological disability or vascular disability of the hands/wrists was proximately due to, or aggravated by, the service-connected residuals of right and left wrist strain/sprain.  

A VA examination was provided in September 2013.  On the Peripheral Nerves Conditions portion of the examination, the examiner noted the Veteran's subjective symptoms of numbness of his fingers.  However, the examiner indicated that the Veteran did not exhibit symptoms attributable to any peripheral nerve conditions as the most recent EMG study did not show evidence of carpal tunnel syndrome or peripheral neuropathy.  The examiner also stated that there was "no evidence of the claimed Raynaud's phenomenon" without any accompanying explanation or rationale.  

In May 2014, the Board remanded the Veteran's case for a new opinion.  The Board requested that a VA examiner provide an addendum opinion as to whether Raynaud's syndrome was a manifestation of, proximately due to, or chronically aggravated by the service-connected residuals of right and left wrist strain/sprain.  A VA addendum opinion was provided in May 2014.  The May 2014 VA examiner opined: "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale was that the "wrist sprain did not cause" Raynaud's phenomenon and Raynaud's phenomenon was due to arterial vasospastic changes.  The examiner did not address aggravation.  As a result, the May 2014 VA examiner's opinion is inadequate.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran must be provided a new VA examination and opinion.  

Next, the Board's July 2013 remand requested that the AOJ adjudicate the inextricably intertwined issue of entitlement to service connection for neurological disability, as secondary to service-connected residuals of left and right wrist strain/sprain and entitlement to service connection for vascular disability, to include Raynaud's syndrome, as secondary to service-connected residuals of left and right wrist strain/sprain.  The remand directed that "only if" a timely appeal was completed as to either of such determinations, should the issues be forwarded to the Board for appellate consideration.  In this case, the AOJ did not adjudicate the issues in a rating decision.  The only adjudication of the issues was in a September 2014 supplemental statement of the case, which adjudicated the issue of entitlement to service connection for Raynaud's syndrome as secondary to residuals of service-connected right and left wrist strain/sprain.  The Veteran was not provided a rating decision with notice of his appellate rights and was not given a one-year period in which to respond to the rating decision.  38 C.F.R. §§ 19.25, 19.26 (2014).  Therefore, the Board must remand for corrective action.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a new VA examination to determine the current nature and severity of his residuals of right wrist strain/sprain and residuals of left wrist strain/sprain.  The examination(s) must address the joints, and vascular and neurologic systems.  The claims folder must be made available for review and the examiner must note that such a review was completed.  The examiner is asked to:  

a.  Identify all manifestations attributable to the service-connected residuals of right and left wrist sprain/strain disabilities, to include, but not limited to, range of motion findings.  

b.  Consider the Veteran's reported bilateral wrist symptoms, to include numbness, tingling, and blanching of the fingers, and the prior diagnoses of possible Raynaud's syndrome, and opine as to whether any reported symptoms are manifestations of a disability separate and clinically distinct from the service-connected left and right wrist sprain/strain.  If so, the examiner must list all such separate and clinically distinct diagnoses, and the wrist manifestations attributable thereto.

c.  Opine as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hand/wrist neurological or vascular disability that is separate and clinically distinct from the service-connected left and right wrist sprain/strain, to include Raynaud's syndrome, is proximately due to or the result of the service-connected residuals of right and left wrist strain/sprain.

d.  Opine as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hand/wrist neurological or vascular disability that is separate and clinically distinct from the service-connected left and right wrist sprain/strain, to include Raynaud's syndrome, is chronically aggravated by the service-connected residuals of right and left wrist strain/sprain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for the opinions proffered.  

2.  Issue a rating decision with respect to the claims of entitlement to service connection for neurological disability of the hands/wrists, to include as secondary to service-connected residuals of left and right wrist strain/sprain and entitlement to service connection for vascular disability of the hands/wrists, to include Raynaud's disease, as secondary to service-connected residuals of left and right wrist strain/sprain.  Notice of the determinations and the Veteran's appellate rights must be provided to the Veteran and his representative.  Only if a timely appeal is completed, should the issues be forwarded to the Board for appellate consideration.  

3.  After completing the above development and any other development deemed necessary, readjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for residuals of right wrist strain/sprain, and entitlement to an initial evaluation in excess of 10 percent for residuals of left wrist strain/sprain.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an appropriate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




